ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_04_EN.txt. 235

SEPARATE OPINION OF JUDGE AL-KHASAWNEH

Concurs with Advisory Opinion — Agrees in general with reasoning — Sepa-
rate opinion only aim is to elucidate some salient points — Status of territories
as occupied resis on consistent opinio juris — Security Council and General
Assembly resolutions — Opinion of High Contracting Parties to Fourth Geneva
Convention — Position of ICRC — Position of States — Israeli recognition of
applicability of Fourth Geneva Convention — Recent Israeli court decisions —
Court however not content to merely reiterate such conclusion — Court inde-
pendently reached similar conclusions on basis of interpretation of Fourth
Geneva Convention — Court saw no reason to embark on ascertainment of prior
legal status of occupied territories — Wise decision both as unnecessary and as
having no impact on present status — Except in case those territories were terra
nullius — Cannot be the case — Concept discredited and inapplicable to today’s
world — Incompatible with territory as mandatory territory — Principles of
non-annexation and welfare of inhabitants continue even after termination of
mandate — Until right of self-determination is achieved — Obstacle to that
right now is prolonged Israeli occupation — Green Line originally an armistice
line — Israeli jurists sought to give it more importance before 1967 war —
Regardless of its present situation it represents the point from which Israeli
occupation can be measured — Doubts about its status work both ways —
Court right to refer to negotiation — Negotiations are means and not end —
They should be grounded in law — Requirement of good faith should be
reflected in abstaining from faits accomplis that prejudice outcome of
negotiations.

1. I concur with the Court’s findings and agree in general with its
reasoning. Certain salient points in the Advisory Opinion merit some
elucidation and it is specifically with regard to those points that I append
this opinion.

THE INTERNATIONAL LEGAL STATUS OF THE TERRITORIES
PRESENTLY UNDER ISRAEL! OCCUPATION

2. Few propositions in international law can be said to command an
almost universal acceptance and to rest on a long, constant and solid
opinio juris as the proposition that Israel’s presence in the Palestinian
territory of the West Bank including East Jerusalem and Gaza is one of

103
236 CONSTRUCTION OF A WALL (SEP. OP. AL-KHASAWNEH)

military occupation governed by the applicable international legal régime
of military occupation.

3. In support of this, one may cite the very large number of resolutions
adopted by the Security Council and the General Assembly often unani-
mously or by overwhelming majorities, including binding decisions of
the Council and other resolutions which, while not binding, nevertheless
produce legal effects and indicate a constant record of the international
community’s opinio juris. In all of these resolutions the territory in
question was unfalteringly characterized as occupied territory; Israel’s
presence in it as that of a military occupant and Israel’s compliance
or non-compliance with its obligations towards the territory and its
inhabitants measured against the objective yardstick of the protective
norms of humanitarian law.

4. Similarly the High Contracting Parties to the Fourth Geneva Con-
vention and the International Committee of the Red Cross “have retained
their consensus that the convention”, i.e. the Fourth Geneva Convention
of 12 August 1949, “does apply de jure to the occupied territories” !.

5. This has also been the position of States individually or in groups
including States friendly to Israel. Indeed a review of the record would
reveal that, as noted by France in its Written Statement:

“Israel initially recognized the applicability of the Fourth Conven-
tion: according to Article 35 of Order No. 1, issued by the occupying
authorities on 7 June 1967 {translation by the Registry], ‘[t]he Mili-
tary Court . .. must apply the provisions of the Geneva Convention
dated 12 August 1949, Relative to the Protection of Civilians in
Time of War, with respect to judicial procedures. In case of conflict
between this Order and said Convention, the Convention shall
prevail...” (P. 7.)

6. More recently Israel’s Supreme Court has confirmed the applica-
bility of the Fourth Geneva Convention to those territories.

7. Whilst “that consistent record of the international community’s
opinio juris cannot just be swept aside and ignored”?, the Court did not

' Report of the Secretary-General prepared pursuant to General Assembly resolution
ES-10/2 of 25 April 1997, para. 21, A/165-10/6-S/1997/494,.
? Sir Arthur Watts, CR 2004/3, p. 64, para. 34.

104
237 CONSTRUCTION OF A WALL (SEP. OP. AL-KHASAWNEH)

simply reiterate that opinio juris, instead, while taking cognizance of it,
the Court arrived at similar conclusions regarding the de jure applica-
bility of the Fourth Geneva Convention mainly on the basis of a textual
interpretation of the Convention itself (paras. 86-101). Paragraph 101 reads:

“In view of the foregoing, the Court considers that the Fourth
Geneva Convention is applicable in any occupied territory in the event
of an armed conflict arising between two or more High Contracting
Parties. Israel and Jordan were parties to that Convention when the
1967 armed conflict broke out. The Court accordingly finds that that
Convention is applicable in the Palestinian territories which before
the conflict lay to the east of the Green Line and which, during that
conflict, were occupied by Israel, there being no need for any enquiry
into the precise prior status of those territories. ”

8. The Court followed a wise course in steering away from embarking
on an enquiry into the precise prior status of those territories not only
because such an enquiry is unnecessary for the purpose of establishing
their present status as occupied territories and affirming the de jure appli-
cability of the Fourth Geneva Convention to them, but also because the
prior status of the territories would make no difference whatsoever to
their present status as occupied territories except in the event that they
were terra nullius when they were occupied by Israel, which no one would
seriously argue given that that discredited concept is of no contemporary
application, besides being incompatible with the territories’ status as a
former mandatory territory regarding which, as the Court had occasion
to pronounce

“two principles were considered to be of paramount importance: the
principle of non-annexation and the principle that the well-being
and development of . . . peoples [not yet able to govern themselves]
form[ed] ‘a sacred trust of civilization’” (International Status of
South West Africa, Advisory Opinion, 1. C.J. Reports 1950, p. 131).

9. Whatever the merits and demerits of the Jordanian title in the West
Bank might have been, and Jordan would in all probability argue that its
title there was perfectly valid and internationally recognized and point
out that it had severed its legal ties to those territories in favour of
Palestinian self-determination, the fact remains that what prevents this
right of self-determination from being fulfilled is Israel’s prolonged
military occupation with its policy of creating faits accomplis on the
ground. In this regard it should be recalled that the principle of non-
annexation is not extinguished with the end of the mandate but subsists
until it is realized.

105
238 CONSTRUCTION OF A WALL (SEP. OP. AL-KHASAWNEH)
THE SIGNIFICANCE OF THE GREEN LINE

10. There is no doubt that the Green Line was initially no more than
an armistice line in an agreement that expressly stipulated that its provi-
sions would not be “interpreted as prejudicing, in any sense, an ultimate
political settlement between the Parties” and that “the Armistice Demar-
cation Lines defined in articles V and VI of [the] Agreement [were] agreed
upon by the Parties without prejudice to future territorial settlements or
boundary lines or to claims of either Party relating thereto” (Advisory
Opinion, para. 72).

11. It is not without irony that prominent Israeli jurists were arguing
before the 1967 war that the General Armistice agreements were sui
generis, were in fact more than mere armistice agreements, could not be
changed except with the acceptance of the Security Council. Whatever
the true significance of that line today, two facts are indisputable:

(1) The Green line, to quote Sir Arthur Watts, “is the starting line from
which is measured the extent of Israel’s occupation of non-Israeli
territory” (CR 2004/3, p. 64, para. 35). There is no implication that
the Green Line is to be a permanent frontier.

(2) Attempts at denigrating the significance of the Green Line would in
the nature of things work both ways. Israel cannot shed doubts upon
the title of others without expecting its own title and the territorial
expanse of that title beyond the partition resolution not to be called
into question. Ultimately it is through stabilizing its legal relation-
ship with the Palestinians and not through constructing walls that its
security would be assured.

THE ROLE OF NEGOTIATIONS

12. The Court has included a reference to the tragic situation in the
Holy Land. A situation that can be brought to an end

“only through implementation in good faith of all relevant Security
Council resolutions, in particular resolutions 242 (1967) and 338
(1973). The ‘Roadmap’ approved by Security Council resolution 1515
(2003) represents the most recent of efforts to initiate negotiations to
this end.” (Advisory Opinion, para. 162.)

13. Whilst there is nothing wrong in calling on protagonists to nego-
tiate in good faith with the aim of implementing Security Council reso-
lutions and while recalling that negotiations have produced peace agree-
ments that represent defensible schemes and have withstood the test of
time, no one should be oblivious that negotiations are a means to an end
and cannot in themselves replace that end. The discharge of international

106
239 CONSTRUCTION OF A WALL (SEP. OP. AL-KHASAWNEH)

obligations including erga omnes obligations cannot be made conditional
upon negotiations. Additionally, it is doubtful, with regard to the Road-
map, when consideration is had to the conditions of acceptance of that
effort, whether the meeting of minds necessary to produce mutual and
reciprocal obligations exists. Be that as it may, it is of the utmost impor-
tance if these negotiations are not to produce non-principled solutions,
that they be grounded in law and that the requirement of good faith be
translated into concrete steps by abstaining from creating faits accomplis
on the ground such as the building of the wall which cannot but prejudice
the outcome of those negotiations.

(Signed) Awn AL-KHASAWNEH.

107
